UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 106 Cattlemen Rd. Sarasota, FL 34232 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Smaller reporting company x Non-accelerated filero (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the Registrant’s Common Stock outstanding as of August 10, 2011 was 846,229,786 1 FORM 10-Q INDEX Page PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF OPERATIONS 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. (Removed and Reserved) 19 ITEM 5.OTHER INFORMATION 19 ITEM 6. EXHIBITS 20 SIGNATURES 21 2 Part I Financial Information Item 1. Financial Statements The Company’s unaudited financial statements for the three and six months ended June 30, 2011 and for comparable periods in the prior year are included below. The financial statements should be read in conjunction with the notes to financial statements that follow. 3 Sunovia Energy Technologies, Inc. Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses - Total current assets Property and equipment, at cost, net of accumulated depreciation of $545,598 and $458,269 Other assets: Patents and other assets, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Common stock redemption Notes payable Total current liabilities Long term portion of notes payable Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 846,229,786 and 908,010,135 shares issued and outstanding Additional paid-in capital Accumulated (deficit) Less: Treasury stock, at cost, 313,400 shares ) ) ) $ $ See the accompanying notes to the consolidated financial statements. 4 Sunovia Energy Technologies, Inc. Consolidated Statements of Operations For the Three Months and Six Months Ended June 30, 2011 and July 31, 2010 (Unaudited) Three Months Six Months Sales $ Cost of sales and services Gross profit (loss) General and administrative - Research and development - - Selling, general and administrative expenses Loss from operations ) Other Income (expense): Derivative loss - - Impairment of investment in EPIR - - Interest and other expense (income), net Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Per share information basic and diluted: Loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding See the accompanying notes to the consolidated financial statements. 5 Sunovia Energy Technologies, Inc. Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2011 and July 31, 2010 (Unaudited) Cash flows from operating activities: Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities: Acquisition of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Common Shares issued for cash 41 Proceeds from notes payable Repayments of notes payable ) - Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental cash flow information: Cash paid for interest $ $
